REVISED, December 31, 1998
                    UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                   No. 97-30947



In the Matter of : HORACE E. WILSON; ALYNE DALE WILSON,
                                                                   Debtors.
HORACE E. WILSON; ALYNE DALE WILSON,
                                                                              Appellants,
                                      versus
BRENT BRYAN; JENNIFER BRYAN BARBER,
                                                                              Appellees.



                    Appeal from the United States District Court
                       For the Eastern District of Louisiana

                                December 8, 1998
Before POLITZ, Chief Judge, EMILIO M. GARZA and STEWART, Circuit Judges.
PER CURIAM:

      This case involves an important question of statutory interpretation of state

law that Louisiana courts have yet to resolve. Because of the impact that the

question of statutory exemptions under Louisiana law will have on both state court
and bankruptcy proceedings, we have determined that the preferred course is to

certify the central question in this case to the Supreme Court of Louisiana,

according to the privilege granted by Rule XII of the Rules of the Supreme Court

of Louisiana.
 CERTIFICATE FROM THE UNITED STATES COURT OF APPEALS FOR
                               THE FIFTH CIRCUIT

                 TO THE SUPREME COURT OF LOUISIANA:

 TO THE HONORABLE CHIEF JUSTICE AND ASSOCIATE JUSTICES OF
            THE SUPREME COURT OF LOUISIANA:

1.    STYLE OF THE CASE

      The style of the case in which this certificate is made is In the matter of

Horace E. and Alyne Dale Wilson, Case No. 97-30947, in the United States Court
of Appeals for the Fifth Circuit, on appeal from the United States District Court for
the Eastern District of Louisiana. This case involves a determinative question of
state law; federal jurisdiction is based on an appeal from a final order of the district

court affirming a judgment of the bankruptcy court. After oral argument by the
parties, the Fifth Circuit has determined to certify this question to the Honorable

Justices of the Louisiana Supreme Court.
2.    STATEMENT OF THE CASE
      Following an accident in which their teenage daughter was killed, Brent

Bryan and Jennifer Bryan Barber sued Horace E. and Alyne Dale Wilson, alleging

that they negligently entrusted their sports car to their grandson, an unlicensed and
underage driver.     Prior to trial, the Wilsons filed a Chapter 13 Petition in

bankruptcy, subsequently converted to a Chapter 12 proceeding, seeking relief from

this and other claims.

      The Wilsons are dairy farmers. In their bankruptcy petition, they claimed an


                                           2
exemption under La. R.S. 13:3881(A)(2) for 100 head of dairy cattle, valued
between $100,000 and $150,000. This section exempts from seizure “tools” and

“instruments” that are “necessary to the exercise of a trade, calling, or profession,

by which [the debtor] earns his livelihood.” The Bryans as creditors challenged
this exemption; in its ruling, the bankruptcy court found that dairy cows did not fall

within the ambit of “tools” or “instruments” within the meaning of the statute.

       The Wilsons then appealed this ruling to the district court for the Eastern

District of Louisiana. Finding no Louisiana or federal decision interpreting
Louisiana law, the district court reviewed the different interpretations of “tools”
among the circuits. The court ultimately adopted the reasoning of the Seventh
Circuit that “to regard cows and other livestock as tools or implements” would do

“particular violence to the English language.”1 The district court noted that under
Louisiana law, words must be given their generally prevailing meaning,2 and the

general definition of “tool” would exclude dairy cows.3 The district court further
reasoned that the legislature’s inclusion of an exemption for “poultry, foul, and one
cow kept by [the debtor] for the use of his family”4 is an indication that the

legislature did not intend animals or livestock to be included in the general

   1
    Matter of Patterson, 825 F.2d 1140, 1147 (7th Cir. 1987).
   2
    La.Civ.Code art. 11.
   3
     The district court defined tool as a “thing used to apply manual force to an object or
material especially a device designed for some particular mechanical function in a manual
activity, as a hammer, saw, a fork; an implement . . . .” In the matter of Horace and Alyne
Wilson, 1997 WL 563988 at 2 (E.D.La.), citing New Shorter Oxford Dictionary 3337 (4th
ed. 1993).
   4
    La.R.S. 13:3881(A)(4)(e).
                                            3
exemption of “tools” or “instruments.” The Wilsons now appeal the district court’s
affirmance of the bankruptcy court’s ruling. We are aware of no fully dispositive

ruling by Louisiana’s highest court but we have found some aid and guidance in

several decisions, including: Young v. Geter, 185 La. 709, 170 So. 240 (La. 1936);
Martin v. Reynaud, 175 So. 914 (La.App. 1937); Finley v. Graves, 393 So. 2d 345

(La.App. 1980); Mounger v. Ferrell, 11 So. 2d 56 (La.App. 1942). We recognize

and respect the fact that this court is the final judicial authority on the meaning of

this Louisiana exemption.


3.    QUESTION CERTIFIED
      Whether dairy cows owned by a dairy farmer are exempt as tools or

instruments of the debtor’s trade under Louisiana Revised Statute 13:3881(A)(2).



4.    CONCLUSION
      We disclaim any intention or desire that the Supreme Court of Louisiana
confine its reply to the precise form or scope of the question certified. The answer

provided by the Supreme Court of Louisiana will determine the issue on appeal in

this case. The record in this case, together with copies of the parties’ briefs, is
transmitted herewith.




                                          4